Title: From Jonathan Trumbull, Jr. to William Heath, 1 May 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                        
                            Dr sir
                            Head Quarters 1st May 1782
                        
                        Your Favors of this Day are received—His Excellency being this moment going out, Directs me to reply—That the
                            Request of Cap. Summer is complied with for a Short Leave of Absence—It is The Generals Opinion, which he would have you
                            signify, that Colo. Nickola is in the Right respectg his Explanation of the Article for drawg provisions.
                        The laying down of the Chain, may be deferred a few Days longer.The proceedgs of the Court Martial upon
                            McCorey will be approved.I am &c.

                    